TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00158-CR







Brady Thompson Sanders, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-94-0753-S, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING






PER CURIAM

Appellant Brady Thompson Sanders pleaded guilty to an indictment accusing him
of aggravated sexual assault of a child.  See Tex. Penal Code Ann. § 22.021(a)(1)(B)(i) (West
Supp. 1999).  After accepting appellant's guilty plea, the district court deferred further
proceedings and placed appellant on community supervision.  The court subsequently revoked
supervision on the State's motion, adjudicated appellant guilty, and assessed punishment at
imprisonment for thirty-one years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of
counsel's brief was delivered to appellant, and appellant was advised of his right to examine the
appellate record and to file a pro se brief.  Appellant filed a pro se brief.

We have reviewed the record, counsel's brief, and the pro se brief.  We agree that
the appeal is frivolous and without merit.  The contention raised in both briefs, that appellant
received ineffective assistance of counsel, is not factually supported by the record.

The judgment of conviction is affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed

Filed:   April 22, 1999

Do Not Publish